internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi plr-116742-99 date date legend a_trust a date b_trust b date c d date dear this is in response to your letter dated date and subsequent correspondence submitted on behalf of the trustee of two trusts in which you requested rulings with respect to the inclusion ratios of the trusts for generation-skipping_transfer_tax purposes facts the facts submitted and representations made are as follows a the father of c and the grandfather of d died on date a’s will provided that percent of the residue of his estate was to pass outright to c and percent of the residue of his estate was to pass to a_trust trust a for the benefit of d a’s estate_tax_return was timely filed the estate_tax_return shows that the value of the property which passed to trust a was less than dollar_figure on schedule r of the estate_tax_return a’s executrix allocated a’s available generation-skipping_transfer_tax_exemption of dollar_figure to trust a c is the trustee of trust a_trust a provides that the trustee is to accumulate income and add it to principal and use so much of the trust as in her discretion may be reasonable and necessary for the health education maintenance and support of d until d reaches age in addition the trustee may in her discretion make payments of principal as she deems reasonable and necessary for the general welfare and support of d in accordance with his accustomed mode of living and to provide amply for him in the event of accident or illness and to provide for his education and or professional training at age d is entitled to receive all of the income of trust a annually d may withdraw one-third of the principal of trust a when he reaches age one-third of the remaining principal when he reaches age and any portion or all of the remaining principal when he reaches age d is also given a testamentary general_power_of_appointment over any remaining assets of trust a_trust a further provides the trustee with the authority to combine the trust with any other trust having equivalent provisions whether such trust arose from an inter_vivos conveyance or was created under another decedent’s will in particular trust a provides that if the trustee of trust a is also the trustee of any other trust created for the same beneficiaries and under the same terms and conditions as trust a then the trustee in her sole discretion may combine trust a with the other similar trusts and administer them together as one entity b the grandfather of c and the great grandfather of d died on date b’s will provided that percent of the residue of his estate was to pass outright to c and percent of the residue of his estate was to pass to a_trust trust b for the benefit of d c is the trustee of trust b and the terms of trust b are identical to those of trust a for all purposes relevant to this ruling letter it is represented that b’s estate was valued at less than dollar_figure and that a federal estate_tax_return was not filed it is also represented that c and trust b each received less than dollar_figure from b’s estate approximately years before his death b and his wife created an irrevocable_trust for the benefit of their great grandson d with their granddaughter c as trustee the trust provides that until d attains the age of the trustee shall pay income and or principal to d in such amounts as the trustee deems reasonably necessary for his proper care support maintenance or education when d attains the age of the trust will terminate unless d desires to have the trust continue until he reaches age when the trust terminates all principal and undistributed_income will be distributed to d if d dies before the age of the trust assets are to be distributed as d appoints pursuant to a testamentary general_power_of_appointment if he fails to exercise this power the trust assets are to be distributed to his estate during b’s lifetime gifts were made to the irrevocable_trust by b and by b and his wife it is represented that these gifts after allowance for the gift_tax annual exclusion totaled less than dollar_figure the irrevocable_trust terminated on date when d attained age b or b and his wife also made a gift to d under the uniform gift to minors act it is represented that this gift had a value of less than dollar_figure the trustee of trust a and trust b proposes to combine the trusts into a single trust for administrative accounting and tax-reporting purposes the following rulings are requested the trustee may combine trust a and trust b into a single trust without triggering a generation-skipping_transfer_tax under sec_2601 distributions from the combined trust including the distribution at termination will not be subject_to the generation-skipping_transfer_tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to either the estate_tax or the gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor sec_2613 provides that the term skip_person means a_trust if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions including distributions at the termination of the trust may be made from the trust after the transfer to a person other than a skip_person under sec_2652 a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right to receive income or corpus from the trust or is a permissible current recipient of income or corpus and is not described in sec_2055 under sec_2652 the fact that income or corpus of the trust may be used to satisfy an obligation of support arising under state law shall be disregarded in determining whether a person has an interest in the trust if such use is discretionary or is pursuant to the provisions of any state law substantially equivalent to the uniform_gifts_to_minors_act sec_2652 provides that in general the term transferor means the decedent in the case of any property subject_to the estate_tax or the donor in the case of any property subject_to the gift_tax sec_2652 further provides that an individual shall be treated as transferring any property with respect to which such individual is the transferor state law applicable to trust a and trust b provides that if the governing instrument of a_trust confers upon the trustee in his or her capacity as a trustee the power to make discretionary distributions of either principal or income to satisfy any of the trustee’s personal legal obligations for support the trustee shall not exercise that power in the present case the transfer of property from a’s estate to trust a for the benefit of a’s grandson d is a direct_skip the transfer of property from b’s estate to c b’s granddaughter is a direct_skip and the transfer of property from b’s estate to trust b for the benefit of b’s great grandson d is a direct_skip c’s power as trustee of both trusts to make distributions of principal or income for the health education maintenance and support of d her child until he attains age is discretionary state law precludes her exercise of this power to satisfy her personal legal obligations of support therefore based on the facts submitted and representations made we conclude that c does not have an interest in the property held in either trust a or trust b under sec_2602 the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate under sec_2623 the taxable_amount in the case of a direct_skip is the value of the property received by the transferee under sec_2641 the applicable_rate with respect to any gst is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 defines the term maximum_federal_estate_tax_rate as the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_2642 defines the inclusion_ratio as the excess of over the applicable_fraction the numerator of the applicable_fraction is the amount of gst_exemption allocated to the trust and the denominator of the applicable_fraction is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted after for inflation that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed in the present case on a’s federal estate_tax_return a’s executrix allocated a’s gst_exemption to the property transferred to trust a a’s unused gst_exemption amount exceeded the amount transferred to the trust therefore based on the facts submitted and representations made we conclude that trust a has a zero inclusion_ratio sec_2642 provides that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero this provision applies to a transfer to a_trust for the benefit of an individual if during the life of such individual no portion of the corpus or income may be distributed to or for the benefit of any person other than such individual and if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual for purposes of sec_2642 the term nontaxable_gift includes a transfer of property to the extent such transfer is not treated as a taxable gift by reason of sec_2503 sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation after of such gifts to such person shall not be included in the total_amount_of_gifts made during such year sec_2503 provides that no part of a gift to an individual who has not attained the age of years on the date of such transfer shall be considered a gift of a future_interest in property for purposes of sec_2503 if the property and the income therefrom may be expended by or for the benefit of the donee before his attaining the age of years and will to the extent not so expended pass to the donee on his attaining the age of years and in the event the donee dies before attaining the age of years be payable to the estate of the donee or as he may appoint under a general_power_of_appointment as defined in sec_2514 in the present case to the extent they did not exceed the annual_gift_tax_exclusion amount b’s gifts to the irrevocable_trust created for the benefit of d and the gift to d under the uniform_gifts_to_minors_act were not subject_to the gstt under the provisions of the code cited above to the extent the gifts exceeded the annual_gift_tax_exclusion amount they were subject_to the gstt however the provisions of sec_2632 apply to these gifts sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero it is represented that the only generation-skipping transfers made by b during his lifetime are the gifts described in this letter based upon this representation we conclude that b’s gst_exemption in an amount of less than dollar_figure was deemed to be allocated to b’s lifetime gifts to d sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the decedent’s estate_tax_return to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed in the present case less than dollar_figure of b’s gst_exemption was allocated to b’s lifetime gifts to d at b’s death his unused exemption was automatically allocated to the property which passed to c in the amount of less than dollar_figure and to the property which passed to trust b in the amount of less than dollar_figure therefore based on the facts submitted and representations made we conclude that trust b has a zero inclusion_ratio sec_2642 provides special rules with respect to the inclusion_ratio where more than one transfer is made to a_trust generally if a transfer of property is made to a_trust in existence before such transfer the applicable_fraction for such trust is recomputed as of the time of such transfer under sec_2642 the recomputed applicable_fraction is a fraction a the numerator of which is the sum of - i the amount of the gst_exemption allocated to property involved in such transfer plus ii the nontax_portion of such trust immediately before such transfer and b the denominator of which is the sum of - i the value of the property involved in such transfer reduced by the sum of - i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property and ii the value of all of the property in the trust immediately before such transfer sec_2642 defines the term nontax_portion as the product of a the value of all of the property in the trust and b the applicable_fraction in effect for such trust since trust a and trust b both have zero inclusion ratios when they are combined into one trust that trust will also have a zero inclusion_ratio therefore based on the facts submitted and representations made we conclude the trustee may combine trust a and trust b into a single trust without triggering a generation-skipping_transfer_tax under sec_2601 distributions from the combined trust including the distribution at termination will not be subject_to the generation-skipping_transfer_tax except as we have specifically ruled herein we express no opinion about the proposed transaction under the cited provisions of the code or any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to the trustee of trust a and trust b this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
